Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closet prior art of record is Richards (US 2007/0088271), Mostl et al. (US 5,243,982), Kraft et al. (US 8,876,770), however these references do not disclose the device as claimed or described above.
Richards discloses the infusion pump device comprising: reservoirs; plungers, motors, battery.  A person skilled in the art would recognize that the infusion pump device in Richards must have the first and second pumping mechanisms to actuate the first and second plungers of the first and second reservoirs.  Richards does not clearly show the location of the first and second pumping mechanisms.  Therefore, Richards fails to disclose that the first and second pumping mechanisms are located within the pump housing and laterally spaced apart from each other.   Richards fails to disclose that the motor is located at a position in between the first and second pumping mechanism. 
Mostl discloses the infusion pump device comprising: reservoirs each having different feature such as in shape or different size; plungers, motors, battery. Mostl discloses only one drive unit 7 for actuating all of the plungers at once time.  Meanwhile, the claimed invention requires two different separate pumping mechanisms.  Mostl fails to disclose the motor 7 being located in between the first and second pumping mechanisms. 
Kraft discloses an inlet port connector that can be replaced into the second reservoir connector in Richards.  Please see Non-Final Rejection 10/14/21.  However, Kraft fails to disclose the infusion pump includes two reservoirs; two pump mechanisms; the location of the pumping mechanisms with respect to the two reservoir. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783